DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

3.	Claim 29 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 21. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Examiner notes each is apparatus claim limiting the same physical structures, with nearly identical functional limitations, resulting in substantially identical claim scope.  
Examiner notes the following claim comparison which shows differences in claim 29 compared to claim 21 in the same format as claim amendments.

    PNG
    media_image1.png
    214
    434
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	Claims 37-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 37, from which claims 38-40 depend, there is no support for an embodiment that “consists of” (i.e. excludes additional elements) a cup and a cap.  Examiner notes all embodiments (15-16, 16A-16C, 17, and 18A-18B) disclosed in the Specification which make reference to a cap (96, 110, 124, 138) teach the inclusion of a lid (38) placed on the cup, to be located between the cup and cap. 

6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




7.	Claims 37-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 37, it is not clear how the invention can “consist of” the cup and cap, when the Specification clearly teaches the invention is additionally formed of a lid, which is disposed between the cup and the cap.  Examiner notes all embodiments (15-16, 16A-16C, 17, and 18A-18B) disclosed in the Specification which make reference to a cap (96, 110, 124, 138) teach the inclusion of a lid (38) placed on the cup, to be located between the cup and cap. 
	Regarding claim 39, it is not clear how the claim, which is bound to “consist of” by the preamble of claim 37, can further comprise an adhesive material.  The adhesive is understood to comprise a means to attach the cap to a lid (not claimed), and as such the adhesive is an additional element, and not a material which primarily forms the cap.  Thus, it is not clear how a claim for a system “comprised of” given elements, can later further include additional elements. 
	
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 21-26, 28-34, 36-38, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,630,752 (Kooney).
Regarding claim 21, Kooney teaches a beverage system comprising: 
a cup comprising a side wall (14) extending from a first end to a second end, the first end being coupled to a bottom wall (not shown; inherently disclosed) and the second end defining a rim (unlabeled; clearly shown in annotated Figure 4 below), inner surfaces of the walls defining a first cavity (unlabeled interior of the cup; see annotated Figure 4 below), the rim defining an opening (unlabeled; clearly shown) that is in communication with the first cavity; and 
a cap (10) comprising a body having an end wall (22) and a peripheral edge (distal edge of 24) opposite the end wall, the body including opposite inner and outer surfaces (inherently includes inner and outer surfaces), 
wherein the end wall is configured to be positioned over the opening and the peripheral edge is configured to be folded over the cup when the end wall is positioned over the opening (capable of use in the intended manner because it is taught to be formed of a “soft, pliable material, such as rubber, silicone, or the like” (col. 2, lns. 64-65) , which would render it capable of being folded over the cup rim e.g. initially inverting the cap by folding edge 24 outwardly and up over the top wall 22, positioning 22 over the cup, and then folded over the rim to the normal use position shown in Figure 4; Examiner further notes Figure 2 shows how pliant the lid is; see statement of intended use below) such that the peripheral edge engages the side wall (clearly shown in Figure 4), and an outer surface of the side wall and the outer surface of the body define a second cavity (unlabeled; see annotated Figure 4) having a portion of the cup enclosed therein (explicitly shown in Figure 4).  

    PNG
    media_image2.png
    213
    376
    media_image2.png
    Greyscale

	Regarding capability of use in the intended manner, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Furthermore, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  Also see MPEP 2112.01(I):
I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).
See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp.v.D. F. Newfield Co., 7 F.Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).

	Additionally, see MPEP 2114(II):

II. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART

"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).

Regarding claim 22, any liquid in the first cavity that moves through the opening will be contained within the second cavity (capable of use in the intended manner because the reference teaches all claimed physical structure including the second cavity).  
Regarding claim 23, the portion of the cup enclosed in the second cavity includes the rim and the opening (clearly shown in Figure 4).  
Regarding claim 24, the end wall includes opposite inner and outer surfaces, the inner surface of the end wall being continuous with the inner surface of the body (the cap is integrally formed in one piece, and thus these elements are continuous with each other), the outer surface of the end wall facing the opening when the end wall is positioned over the opening (this limitation is met by referring to the surface where reference numeral 22 points in Figure 4 as the inner surface, and referring to the surface facing the rim as the outer surface; also capable of use in the intended manner of being inverted before application due to being formed of a soft, pliable material as noted above with respect to claim 1).  

    PNG
    media_image3.png
    289
    1009
    media_image3.png
    Greyscale

Regarding claim 25, the end wall includes opposite inner and outer surfaces (see annotated Figure above with respect to claim 24), the inner surface of the end wall being continuous with the inner surface of the body (because the device is integrally formed in one piece), the outer surface of the end wall being continuous with the outer surface of the body, the outer surface of the end wall facing the opening when the end wall is positioned over the opening (capable of use in the intended manner).  
Regarding claim 26, the end wall is free of any openings (end wall 22 clearly shown to be free of any openings in Figures 1, 3, and 4). 
Regarding claim 28, at least a portion of the peripheral edge comprises an elastic material (silicone and rubber are known elastic materials).  
 	Regarding claim 29, Kooney teaches a beverage system comprising: 
a cup comprising a side wall (14) extending from a first end to a second end, the first end being coupled to a bottom wall (not shown; inherently disclosed) and the second end defining a rim (unlabeled; clearly shown in annotated Figure 4 above with respect to claim 21), inner surfaces of the walls defining a first cavity (unlabeled interior of the cup; see annotated Figure 4 above with respect to claim 21), the rim defining an opening that is in communication with the first cavity (unlabeled; clearly shown); and 
a cap (10) comprising a body having an end wall (22) and a peripheral edge (distal edge of 24) opposite the end wall, the body including opposite inner and outer surfaces (inherently includes inner and outer surfaces), 
wherein the end wall is positioned directly over the opening and the peripheral edge is folded over the cup (capable of use in the intended manner because it is taught to be formed of a “soft, pliable material, such as rubber, silicone, or the like” (col. 2, lns. 64-65) , which would render it capable of being folded over the cup rim e.g. initially inverting the cap by folding edge 24 outwardly and up over the top wall 22, positioning 22 over the cup, and then folded over the rim to the normal use position shown in Figure 4; Examiner further notes Figure 2 shows how pliant the lid is; see statement of intended use above with respect to claim 21) such that the peripheral edge engages the side wall (clearly shown in Figure 4), and an outer surface of the side wall and the outer surface of the body define a second cavity (unlabeled; see annotated Figure 4) having a portion of the cup enclosed therein (explicitly shown in Figure 4).  
	Regarding capability of use in the intended manner, see statement above with respect to claim 21.
Regarding claim 30, any liquid in the first cavity that moves through the opening will be contained within the second cavity (capable of use in the intended manner because the reference teaches all claimed physical structure including the second cavity).  
Regarding claim 31, the portion of the cup enclosed in the second cavity includes the rim and the opening (clearly shown in Figure 4).  
Regarding claim 32, the end wall includes opposite inner and outer surfaces, the inner surface of the end wall being continuous with the inner surface of the body (the cap is integrally formed in one piece, and thus these elements are continuous with each other), the outer surface of the end wall facing the opening when the end wall is positioned over the opening (this limitation is met by referring to the surface where reference numeral 22 points in Figure 4 as the inner surface, and referring to the surface facing the rim as the outer surface; also capable of use in the intended manner of being inverted before application due to being formed of a soft, pliable material as noted above with respect to claim 1).  

    PNG
    media_image3.png
    289
    1009
    media_image3.png
    Greyscale

Regarding claim 33, the end wall includes opposite inner and outer surfaces (see annotated Figure above with respect to claim 24), the inner surface of the end wall being continuous with the inner surface of the body (because the device is integrally formed in one piece), the outer surface of the end wall being continuous with the outer surface of the body, the outer surface of the end wall facing the opening when the end wall is positioned over the opening (capable of use in the intended manner).  
Regarding claim 34, the end wall is free of any openings (end wall 22 clearly shown to be free of any openings in Figures 1, 3, and 4). 
Regarding claim 36, at least a portion of the peripheral edge comprises an elastic material (silicone and rubber are known elastic materials).  
Regarding claim 37, Kooney teaches a beverage system consisting of: 
a cup comprising a side wall (14) extending from a first end to a second end, the first end being coupled to a bottom wall (not shown; inherently disclosed) and the second end defining a rim (unlabeled; clearly shown in annotated Figure 4 below), inner surfaces of the walls defining a first cavity (unlabeled interior of the cup; see annotated Figure 4 below), the rim defining an opening (unlabeled; clearly shown) that is in communication with the first cavity; and 
a cap (10) comprising a body having an end wall (22) and a peripheral edge (distal edge of 24) opposite the end wall, the body including opposite inner and outer surfaces (inherently includes inner and outer surfaces), 
wherein the end wall is positioned directly over the opening and the peripheral edge is folded over the cup (capable of use in the intended manner because it is taught to be formed of a “soft, pliable material, such as rubber, silicone, or the like” (col. 2, lns. 64-65) , which would render it capable of being folded over the cup rim e.g. initially inverting the cap by folding edge 24 outwardly and up over the top wall 22, positioning 22 over the cup, and then folded over the rim to the normal use position shown in Figure 4; Examiner further notes Figure 2 shows how pliant the lid is; see statement of intended use above with respect to claim 21) such that the peripheral edge engages the side wall (clearly shown in Figure 4), and an outer surface of the side wall and the outer surface of the body define a second cavity (unlabeled; see annotated Figure 4) having a portion of the cup enclosed therein (explicitly shown in Figure 4), and wherein any liquid in the first cavity that moves through the opening will be contained within the second cavity (capable of use in the intended manner because the reference teaches all claimed physical structure including the second cavity).    

    PNG
    media_image3.png
    289
    1009
    media_image3.png
    Greyscale

Regarding capability of use in the intended manner, see statement above with respect to claim 21.
Regarding claim 38, the end wall is free of any openings (end wall 22 clearly shown to be free of any openings in Figures 1, 3, and 4). 
Regarding claim 40, at least a portion of the peripheral edge comprises an elastic material (silicone and rubber are known elastic materials).  

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 27, 35, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,630,752 (Kooney) as applied above under 35 USC 102(a)(1) to claims 21, 29, and 37, in view of US 6,604,645 (Vaupotic) OR US 2006/0016820 (Himes).
Regarding claims 27, 35, and 39, Kooney teaches all limitations substantially as claimed, but fails to teach at least a portion of the end wall comprises an adhesive material.  
Vaupotic teaches it is known to provide adhesive labels on a flat surface (12) of an end wall of a lid (2) for a container (col. 6, lns. 53-58).  While no additional teaching is provided regarding the adhesive label, it is well-known to label containers in order to indicate contents, storage date, expiration date, owner of the container and/or contents, etc.
Himes teaches it is known to provide an adhesive label (130) on the end wall of a drink can lid (110; see para. [0035]); the reference further notes the labels could also be “pre-attached” (para. [0035]).  The reference discusses providing various indicia, colors, designs, decorations, alphanumeric characters, etc. (para. [0036]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the cap of Kooney, providing an adhesive label to the top wall as taught to be known by Vaupotic OR Himes, motivated by the benefit of displaying color, designs, or information.  Moreover, combination of known elements with a predictable result is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).  With such modification to combine an adhesive label to the end wall of Kooney will result in the top wall comprising an adhesive material. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571) 272-4547. The examiner can normally be reached M-F 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES N SMALLEY/Examiner, Art Unit 3733